Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Reasons for Allowance
Claims 1, 3-6, 8-11, 13-14 and 16 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Instant Invention draws to techniques for multicarrier-based data transmission. Each of independent claims, claim 1 (“A method”), claim 6 (“A terminal”), claim 11 (“A method”) and 14 (“A system”), contains following underlined features, which when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obviousness at the time when the invention was made:

Claim 1. A method performed by a terminal which is capable of communicating with a master base station and a secondary base station in a wireless communication system, the method comprising: 
receiving, from the master base station, a first control message including a first cell-radio network temporary identifier (C-RNTI) for a master cell group (MCG) associated with the master base station, a first RNTI for a semi-persistent scheduling for the MCG, and a second RNTI for a power control of a physical uplink channel for the MCG; 
receiving, from the master base station, a second control message including a second C-RNTI for a secondary cell group (SCG) associated with the secondary base station, a third RNTI for a semi-persistent scheduling for the SCG, and a fourth RNTI for a power control of a physical uplink channel for the SCG; 
monitoring a cell of the MCG based on the first C-RNTI for the MCG and the first RNTI for the semi-persistent scheduling for the MCG; 
monitoring a cell of the SCG based on the second C-RNTI for the SCG and the third RNTI for the semi-persistent scheduling for the SCG; 
monitoring a cell of the MCG based on the second RNTI for the power control of the physical uplink channel for the MCG; and 
monitoring a cell of the SCG based on the fourth RNTI for the power control of the physical uplink channel for the SCG.

Claims 6, 11 and 14 are allowed for the same reason as stated above.

Consequently, all dependent claims from claims 1, 6, 11 and 14 are also allowed, resulting the allowance indicated in section 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHIREN QIN/Examiner, Art Unit 2411